     Case 2:18-cv-06771-VAP-AGR Document 20 Filed 09/06/19 Page 1 of 2 Page ID #:87



1     Todd M. Friedman (SBN 216752)
2     Adrian R. Bacon (SBN 280332)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
      21550 Oxnard St. Suite 780,
4     Woodland Hills, CA 91367
5
      Phone: 877-206-4741
      Fax: 866-633-0228
6     tfriedman@toddflaw.com
7      abacon@ toddflaw.com
      Attorneys for Plaintiff
8

9
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10

11    TERRY FABRICANT, individually                        ) Case No.
      and on behalf of all others similarly                )
12
      situated,                                            )
                                                              2:18-cv-06771-VAP-AGR
13    Plaintiff,                                           )
14
                                                           )
      vs.                                                  ) NOTICE OF SETTLEMENT
15                                                         ) AS TO INDIVIDUAL CLAIMS
16    VALUE ONE CORPORATION, and                           ) ONLY
      DOES 1 and through 10, inclusive, and                )
17
      each of them,                                        )
18    Defendant.                                           )
19
                                                           )

20          NOW COMES THE PLAINTIFF by and through their attorney to
21    respectfully notify this Honorable Court that this case has settled individually.
22    Plaintiff request that this Honorable Court vacate all pending hearing dates and
23    allow sixty (60) days with which to file dispositive documentation. Dispositional
24
      documents will be forthcoming. This Court shall retain jurisdiction over this
25
      matter until fully resolved.
26
      Dated: September 6, 2019                  Law Offices of Todd M. Friedman, P.C.
27

28                                                              By: s/ Adrian R. Bacon
                                                                      Adrian R. Bacon


                                         Notice of Settlement
     Case 2:18-cv-06771-VAP-AGR Document 20 Filed 09/06/19 Page 2 of 2 Page ID #:88



1
                              CERTIFICATE OF SERVICE
2

3     Filed electronically on September 6, 2019, with:
4
      United States District Court CM/ECF system
5

6
      Notification sent electronically on September 6, 2019, to:

7     To the Honorable Court, all parties and their Counsel of Record
8

9
      s/Adrian R. Bacon
10     Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement
